Title: From George Washington to Major General Alexander McDougall, 23 June 1779
From: Washington, George
To: McDougall, Alexander


        
          Dr Sir
          45 Minutes past 9 P.M.Head Quarters [New Windsor] June 23. 79
        
        Half an hour ago I received your Note at eight P.M. In consequence of the intelligence Col. Butler communicates I have directed General Putnam to advance a brigade early in the morning to the Forest of Deane.
        If you receive any further advice, you will be pleased instantly to give me notice of it; and at the same time, send a messenger to General Putnam, that he may be the more certain of receiving the speediest information. I am Dr Sir Your most Obedt. ser.
        
          Go: Washington
        
        
          I take it for granted you have given notice to the troops on the East side.
        
      